Citation Nr: 1124134	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-19 698	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran is eligible for VA educational assistance benefits under Chapter 33, Title 38, of the United States Code (known as the Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from June 1983 to August 1993.  He had additional service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2008, the Veteran applied for educational benefits under the Post-9/11 GI Bill via an electronically filed VA Form 22-1990.  In June 2009, the Veteran received notice that his claim for education benefits had been denied because the RO determined that he did not have active duty service after September 10, 2001.

The Veteran disagreed with that decision and submitted a copy of his career retirement credit report, which he stated showed that he completed over 180 days of active duty service since February 2002.  In December 2009, VA sought to verify with the Department of Defense (DoD) whether the Veteran had Title 10 active duty service for the purposes of Chapter 33 education benefits.  DoD responded that the Veteran had no active duty service after September 11, 2001, and was in the Selected Marine Corps Reserve (Drilling).  

The Veteran was informed of DoD's determination in a statement of the case (SOC) and in April 2010, he filed a VA Form 9 (Appeal to Board of Veterans' Appeals).  He submitted copies of a number of orders to active duty, which he indicated showed over 219 days of active duty since September 11, 2001.  

In accordance with the post-9/11 GI Bill, an individual who serves an aggregate of at least 90 days on active duty in the Armed Forces (excluding service on active duty in entry level and skill training), commencing on or after September 11, 2001, may be eligible for educational assistance under chapter 33 of title 38, United States Code.  See 38 U.S.C.A. § 3311 (West 2002 & Supp. 2011).  "Active duty" is defined as "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. [§§] 688, 12301(a), 12301(d), 12301(g), 12302, or 12304."  38 C.F.R. § 21.9505 (2010); see 38 U.S.C.A. § 3301(1)(A), (B).

As noted above, in support of his claim, the Veteran submitted copies of official orders dated between August 2002 and November 2009 ordering him into what he has contended was active duty.  A review of those orders shows that during that time period, the Veteran was variously ordered to "ADSW-AC" (Active Duty for Special Work - Active Component); "ADSW-RC" (Active Duty for Special Work - Reserve Component), "ADSW-ES" (Active Duty for Special Work - Exercise Support), "ADOS-AC" (Active Duty for Operational Support - Active Component), "ADOS-RC" (Active Duty for Operational Support - Reserve Component), and "IMA-AT" (Individual Mobilization Augmentee - Annual Training).  

The Board notes that in accordance with Marine Corps Order 1001.59A, the Active Duty for Operational Support (ADOS) program replaced the program formerly known as Active Duty for Special Work and "provides Marine Corps Reserve personnel augmentation for both Active and Reserve components, in support of existing and emerging requirements of the Marine Corps Total Force to meet short-term administrative, operational, and exercise support requirements."  MCO 1001.59A (Jan. 19, 2011).  MCO 1001.59A establishes policies and procedures for the authorized assignment of Reserve component personnel to active duty under the ADOS program, and notes that section 12301(d) of title 10, U.S. Code provides statutory authority to order Reserve component members to active duty.  As defined in MCO 1001.59A, ADOS is a category of voluntary active duty used to provide Reserve component support to operation and mission requirements.  

In light of the evidence submitted by the Veteran after the agency of original jurisdiction (AOJ) requested from DoD information regarding the Veteran's post-September 11, 2001, active duty status, the Board finds a remand is in order for the AOJ to again seek verification of whether the Veteran served on any periods of active duty on or after September 11, 2001.  On remand, the AOJ must contact DoD to clarify whether the Veteran's service in the Reserve component as evidenced by the copies of orders he submitted included any periods of active duty.  This must be done in writing and the AOJ must supply to DoD the copies of the official orders provided by the Veteran.  The AOJ should ask that the information be reviewed by an appropriate DoD or military department official and a written explanation as to the Veteran's exact status relative to his eligibility for Chapter 33 benefits should be provided.  Any determination with regard to the Veteran's eligibility must cite to appropriate authority.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must contact DoD and/or the appropriate military authority to request information as to the Veteran's eligibility for Chapter 33 educational assistance benefits.  The request must be in writing and not through a database inquiry.  All requests should be documented, as well as any responses, negative or positive, and the AOJ must ensure that it completes the following steps in making its request: 

Provide DoD and/or the appropriate military authority with copies of official orders dated from August 2002 to November 2009 provided by the Veteran showing that he was ordered to ADSW and ADOS.

Ask DoD and/or the appropriate military official to review these documents, as well as any information in its own system, and determine whether the Veteran served on active duty at any point since September 11, 2001.  The AOJ should ask DoD to provide an explanation of its determination, including why any evidence provided by the Veteran does not show active duty, if such a determination is made.  The AOJ should also ask DoD to provide the VA copies of any information/files in its possession used to make this determination.  

2.  The AOJ should review the education file to ensure that the foregoing requested development has been completed.  If not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

